Citation Nr: 1244320	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-00 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial staged rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 25, 2003 to March 20, 2012.

2.  Entitlement to an initial staged rating in excess of 70 percent for PTSD from March 20, 2012.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability prior to March 20, 2012.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In February 2006, the Veteran testified before a Decision Review Officer at the RO in Cleveland, Ohio.  A transcript of that hearing is of record.

These matters were previously before the Board in December 2008, when the Board denied the Veteran's claim.  The Veteran appealed the December 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2009, the Court vacated the Board's December 2008 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The matters were again before the Board in January 2010, when the Board remanded the claim.  The matters were before the Board in June 2011, when the Board remanded the issue of entitlement to TDIU, and granted the Veteran an increased rating of 50 percent disabling from March 25, 2003 through April 28, 2009.  The Veteran appealed the June 2011 Board decision to the Court.  In an Order dated in February 2012, the Court, pursuant to a JMR, remanded that portion of the Board's decision that denied entitlement to an initial staged rating in excess of 50 percent disabling.

During the pendency of the Veteran's appeal, the RO, in an August 2012 rating decision, granted the Veteran an initial staged rating of 70 percent from March 20, 2012, and granted TDIU from March 20, 2012.

In correspondence dated in August 2012, the Veteran's attorney waived RO consideration of additionally received evidence. 


FINDINGS OF FACT

1.  The Veteran has been granted service connected for PTSD effective from March 25, 2003.

2.  The evidence of record reflects that the Veteran was gainfully employed at a full-time occupation until approximately June 2005.
 
3.  The evidence reflects that in approximately 2005, a court granted the Veteran custody of four of his grandchildren.

4.  Prior to March 20, 2012, the Veteran's PTSD has been manifested by complaints of sleep disturbances, depressed mood, irritability, isolation, anxiety, flashbacks, and exaggerated startle response, productive of no more than moderate occupational and social impairment with reduced reliability and productivity.

5.  From March 20, 2012, the Veteran's PTSD has been manifested by complaints of sleep disturbances, depressed mood, irritability, isolation, anxiety, flashbacks, and exaggerated startle response, productive of no more than occupational and social impairment, with deficiencies in most areas.

6.  While the Veteran has intermittently reported homicidal ideation, suicidal ideation, and/or hallucinations, the clinical records are against a finding of persistent symptoms of such. 

7.  The Veteran has been granted entitlement to TDIU effective from March 20, 2012.

8.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disability precluded him from maintaining substantially gainful employment prior to March 20, 2012.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 50 percent for PTSD prior to March 20, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for entitlement to an initial evaluation in excess of 70 percent for PTSD from March 20, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2012).

3.  The criteria for the award of TDIU benefits prior to March 20, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

Because the June 2005 rating decision granted the Veteran's claim for service connection for PTSD, such claim is now substantiated.  His filing of a notice of disagreement as to the June 2005 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This information was also provided in the October 2005 statement of the case (SOC).  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains VA and private examination and treatment records, lay statements and the statements of the Veteran in support of his claims, to include his testimony at an RO hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations and clinical opinions were obtained in April 2005, July 2006, March 2010, and March 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a reading of the pertinent medical records, clinical interviews with the Veteran, and psychological testing.  The reports of the VA examinations provide findings relevant to the criteria for rating the disability at issue, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or where the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score of 31 to 40 indicates the examinee some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are hundreds of pages of clinical record with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Service connection has been established for PTSD effective from March 25, 2003 with an initial evaluation of 50 percent assigned from March 25, 2003 through March 19, 2012.  An evaluation of 70 percent is assigned from March 20, 2012.  

An appeal from the assignment of an initial disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson, supra.

Prior to March 20, 2012

The VA records reflect that the Veteran's PTSD symptoms were listed as follows: anger, intrusive thoughts, hypervigilance, difficulty with crowds, depressed mood, inability to show affection, nightmares and isolation.  The Board has considered these reported symptoms, as well as the other symptoms noted in the clinical records and lay statements, in determining the appropriate evaluation for the Veteran.  

In order to warrant a rating in excess of 50 percent for the time on appeal prior to March 20, 2012, the evidence of record should show, at a minimum, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such a level of severity may be shown by symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including 

work or a work like setting); inability to establish and maintain effective relationships.  The symptoms listed above are guidelines and not mandatory criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   

The claims file does not reflect frequent suicidal ideation.  To the contrary, the evidence reflects that the Veteran denied, or did not report, suicidal ideation at numerous VA and private clinical examinations/and treatment.  (e.g. March 2003, May 2003, August 2003, September 2003, October 2003, November 2003, December 2003, January 2004, March 2004, April 2004, May 2004, July 2004, September 2005, October 2005, January 2006, February 2006, March 2006, June 2006, July 2006, September 2006, April 2007, July 2007, November 2007, December 2007, January 2008, August 2009, September 2009, December 2009, February 2010, March 2010, April 2010, May 2010, October 2010, November 2010, January 2011, March 2011, May 2011, September 2011, October 2011, and June 2012 records.)

The claims file reflects that the Veteran reported suicidal ideation in April 2008 and April 2009; however, he denied suicidal ideation at treatment prior to, and after, these times.  The Board acknowledges that the JMR states that the VA treatment notes dated April, August, September, and December 2009 state that the Veteran "reported suicidal thoughts at times".  The Board disagrees with the JMR's interpretation of the records.  The April 2009 VA treatment note reflects that the Veteran reported suicidal thoughts at times, but no plan or intent.  The August, September, and December 2009 treatment notes do not reflect additional, or continued, thoughts of suicide.  The August, September, and December 2009 notes contain a copy of the April 2009 note and list it as "from initial visit with [examiner in April 2009]".  The August, September, and December 2009 records also reflect that no suicidal thoughts were elicited during those examinations.  In sum, the records reflect numerous treatment dates with mental health professionals.  On the overwhelming majority, the Veteran denied suicidal thoughts.  The Board also acknowledges that the Veteran has reported that he has done "dangerous things"; however, the Board does not find that this equates with suicidal ideation, as the VA examiners, have not found such.  

With regard to obsessional rituals which interfere with routine activities, the clinical records are negative for such.  The Board acknowledges the statements of the Veteran's spouse that "his constant hoarding and obsessing on things has always been a part of our life."  However, there is no competent, credible evidence of record that the Veteran has obessional rituals, due to his PTSD, which interfere with his routine activities.  The VA clinical records, which extensively list the Veteran's PTSD symptoms, do not list obsessive rituals.  

With regard to his speech, the record as a whole does not reflect speech which is intermittently illogical, obscure, or irrelevant. (See e.g. July 2006, November 2006, May 2009, February 2010, May 2010, March 2011, October 2011 records.)

With regard to "near continuous panic or depression affecting the ability to function independently, appropriately and effectively", the Board finds that the evidence is against such a finding.  The evidence, as noted below, reflects that the Veteran was able to function independently, as well as take care of numerous family members.  

Records in 2003 reflect that the Veteran reported that he was not able to deal with his PTSD and that he would stay in his room at home and sleep with a knife and a shotgun by his bed.  He reported having bad dreams, having a startle response, and being unable to get close to his wife and four grandchildren.  He was alert, oriented times three, and denied voices, suicidal ideation, and homicidal ideation.  His mood was somber and his affect blunted.  His insight and judgment were fair.  He was cooperative and maintained good eye contact.  Despite his symptoms, the Veteran was able to be gainfully employed.  (It was noted that the Veteran was gainfully employed by the Post Office but was temporarily not working due to a (shoulder) surgery.)  It was noted that he attends a church, and for "the most part likes" his job as a letter carrier.  (See March 2003 VA records)  

Additional 2003 records reflect that the Veteran was still having feelings of anxiety and difficulty with sleep, but he was better and was functioning (June 2003).  The records continue to show improvement from June, and in October 2003; he was noted to be less anxious and less depressed, but had a lack of energy and lack of motivation.  His medication was adjusted.  In November 2003, he was noted to have some feelings of anxiety and difficulty sleeping but "overall" was doing better.  He was coherent and logical with no side effects of medications.  By December 2003, he was noted to be doing "much better" with some feelings of depression and anxiety at times.  Additional private records reflect that the Veteran was pleasant, alert, and oriented times three.  (See handwritten Akron records of June, July, August, October, and November 2003.)  The 2003 records are against a finding that the Veteran had a near continuous panic or depression which affected his ability to function independently, as evidenced by his employment.  In addition, the Veteran was noted to have several children living in his home and he reported that "he likes this and doesn't cause him stress."  (See October 2003 record.)  It was noted that he is anxious about going out in crowds, and sleeps in a locked room. (August 2003 record); however, it was also noted that he was able to go to Florida on a vacation and tolerates large groups in family reunions (June 2003 record).   

Records in 2004 reflect that the Veteran was doing better and was less anxious and less depressed.  (See January 2004 record).  A May 2004 record reflects that he was "doing much better."  The Veteran also reported that he was "doing very well on current medications." (See July 2004 record).  The records reflect that the Veteran was able to function at work (January 2004) and function "well at work" (See February 2004 record).  The Veteran also denied a depressed mood in February 2004.  

Records in 2006 reflect that the Veteran does much of the grocery shopping and cooking at home, and continues to live with numerous family members, to include grandchildren and step-grandchild (July 2006 records).  He also took a trip to Washington DC with his grandchildren.  (March 2006 records).  A 2006 VA examination report reflects that the Veteran had difficulty with the children in the house, but also noted that his PTSD symptoms caused "minimal reduction of social, vocational, and mental functioning."  It was further noted that he appeared to have the ability to manage his VA funds in his own best interest.  The Veteran testified at the 2006 RO hearing that he makes his grandchildren go to school, takes them to scouts, and takes them to church.  

Records in 2007 reflect that the Veteran is raising his son's children as his son died from an aortic dissection and the children's mother was a drug addict.  The Veteran reported that he and his wife do not get along but continued to be married.

Records in 2008 reflect that the Veteran was having marital difficulties and his wife suspected that he was having an affair; he reported that his medications keep him relatively calm, thus affecting his libido. 

Records in 2009 reflect that the Veteran's daughter and grandchildren live with him and his wife, and that he "loves them and happy to have them."  (September 2009).  It is also noted that the Veteran reported that he was on "the brink of divorce" due to the death of his stepson, his wife's depression, and communication issues." (June 2009).  A February 2009 reflects that the Veteran reported that one day he came home, and found his grandson pointing a BB rifle at him.  The Veteran did not violently defend himself, but had a policeman come to the home and talk with his grandson about the dangers of using a gun carelessly.  Although the Veteran reported that he was "shaken" by the incident, his actions indicate that he was in control of himself, and had good insight and judgment.  

Records in 2010 reflect that the Veteran was contemplating moving out of his home because of his wife's aggressive threats. ( March 2010).  Records reflect that since his retirement, he helped out at home by watching his grandchildren and doing chores.  A March 2010 VA examination report reflects the opinion of the examiner as follows:

His mental health symptoms would likely cause mild to moderate discomfort when interacting with other people, and moderately reduced communication effectiveness.  This level of fatigue, concentration problems, and inner turmoil would likely cause moderate to high moderate work inefficiency and lack of productivity, for example he was quite distractible with intrusive memories of Vietnam.  He expressed moderate fatigue, apathy, and motivation problems that would likely cause moderate difficulty with reliability.  The amount of avoidance of social contact and confrontation would likely interfere moderately to severely with his ability to interact effectively.  His ability to maintain a logical thinking process appeared adequate and would not likely impact his social or vocational functioning,  He had some moderate to moderately high reduction in his ability to adapt to stressful circumstances such as workplace, in thought processes, delusions, or hallucinations.  He was not a danger to himself or others. 

Records in 2011 reflect that the Veteran's wife "kicked him out" but the record also reflects that the wife had been drinking and the Veteran could not deal with that.  The records also reflect that the Veteran was taking his grandson to a counselor due to his grandson's marijuana rehabilitation (July 2011), and that the Veteran was going to family meetings on his grandson's behalf (May 2011).  The Veteran was also organizing meeting places and meetings for a Veterans support group.  The Veteran's social worker praised the Veteran for the "amount of work and effort" he had put into arranging the Veterans group meetings.  (May 2011).  

With regard to neglect of personal appearance and hygiene, there is evidence that at various times, beginning in approximately July 2006, the Veteran had neglect of his hygiene.  Records in 2003 describe him as neatly dressed and groomed (May 2003), casually dressed and groomed, or casually dressed and kept (March 2003), and well groomed or nicely groomed (June 2003 and November 2003).

Records in 2004 describe him as well groomed (February 2004), and adequately groomed (January 2004).  

Records in 2005 describe him as casually dressed and groomed (September 2005, and December 2005) and as kept (September 2005).

Records in 2006 reflect that the Veteran reported that he is neglecting his personal hygiene and not brushing his teeth or washing (e.g. July 31, 2006 and November 2006 records); however, the July 14, 2006 VA examination report reflects that the Veteran was casually, cleanly, and neatly dressed..  

Records in 2007 reflect hygiene problems.  A February 2007 records reflects that the Veteran reported that he is neglecting his personal hygiene and not brushing his teeth or washing.  Records in April and May 2007 reflect that the Veteran was "a bit disheveled."

Records in 2008 reflect proper hygiene.  July 2008 and October 2008 records reflect that the Veteran was "casually and cleanly dressed."  He was also described as "neatly dressed" in November 2008.

Records in 2009 reflect that the Veteran was "casually, cleanly, and neatly dressed" (January 2009), casually dressed appropriate for the weather (May and June 2009), and casually dressed and groomed (September, October, and December 2009).  An October 2009 record reflects that the Veteran as casually dressed wearing a soiled coat and shorts.  

Records in 2010 reflect that the Veteran was casually dressed appropriate for the weather (February 2010); however, a March 2010 VA record found that the Veteran was wearing a "dirt stained work coat, dirtied carelessly buttoned shirt, and worn shoes."  An April 2010 notes a "stained shirt."  Records in 2011 reflect problems with hygiene (e.g. February 2011 - stained clothing and October 2011 - "impaired hygiene").  

In sum, the records reflect that the Veteran began to experience intermittent hygiene problems in approximately July 2006.

With regard to impaired impulse control (such as unprovoked irritability with periods of violence), and homicidal ideation, the records reflect that the Veteran had periods of anger, but was not a danger to himself or others.  

A May 2003 record reflects that the Veteran denied any history of being aggressive or assaultive; however, he did report that he had a short temper.  He reported that he has never had any worries or concerns about being physically abusive with his children, his grandchildren, or any other children or adults.  

The Veteran testified at the February 2006 hearing that he had had homicidal thoughts about a former boss.  He noted that it had happened approximately two year earlier.  He also reported that he had gotten really "pissed off" at a boss and was told to settle down or the police would be called to remove him. (See Board hearing transcript pages 4 and 5.)  He also testified that he had become physically violent, but was trying to "curb" that. 

An April 2006 record reflects that the Veteran described three episodes involving agitation.  The first involved a neighbor and having the police called to break up the argument, the second event involved his son-in-law, and the third involved his wife.  In each event, the Veteran responded verbally aggressive.  

A July 2006 VA examination report reflects that the Veteran reported that his symptoms include irritability and anger that occurs about "3 or 4 times a day."

A September 2006 record reflects that the Veteran had problems with a bank overcharge and had an argument with the bank manger.  He reported that he was able to walk away without having the police called; however, security was notified and he left.  The Veteran discussed how he has improved since early therapy.  October records reflect that the Veteran reported that he was not as angry or irritable since taking "depakote."

Records in 2009 reflect that the Veteran used to scream and yell and have rage in his marriage, but with treatment he was no longer acting in this "usual way" and he was having more quiet time.   (December 2009)

An April 2010 record reflects that he got into verbal problems with neighbors three times in a "few months."

The Board has considered the January 2009 statement by M.C. J., which reflects that he is the manager of the post office where the Veteran was employed.  M.C.J. stated, in part, as follows:

Most encounters with [the Veteran] were of a cordial nature or even pleasant.  There were times, however, when [the Veteran's] attitude and mood would dramatically change.  Most of the time this happened involved questioning of his time or accountability on his route.  One such incident reached such a point that I expressed to [the Veteran] that I would be forced to call the local police to escort him off the workroom floor, if he didn't calm down.  During a few of these episodes [the Veteran] would use profane langue and shown little to no respect for authority.  Generally, we [were] able to work our issues out, after which [the Veteran] retired."  

The Board notes that the Veteran worked for the post office for more than 25 years, and M.C.J. does not specify when these incidents occurred.  Importantly, he does not indicate that there were any issues of physical violence, and he notes that the Veteran was generally cordial.   

The Board also has considered the statements of someone from KBI Servicers, Inc.  The February 2009 statement reflects that the Veteran was hired in June 2007 and "got into a fight" with someone on his first day, and had to be sent home.  He also "got into a [sic] argument" his second day.  On his third day of employment, he "got into it" with someone and was sent home.  He was let go on his fourth day of employment due to his "bad attitude."  

A January 2009 letter from M.R., a social worker, reflects that she treated the Veteran from 2005 to 2008.  She notes, in pertinent part, as follows: 

[The Veteran's] intrusive thoughts and day dreams of his in country experience continue to interfered [sic] with his ability to work a traditional or part-time job.  He has difficulty managing stress in interpersonal situations and frequently has had outburst of anger.  These episodes significantly question [the Veteran's] ability to work in the capacity [sic] of occupations that involve customer service or groups of people.  Therefore, it is more likely than not that [the Veteran] is unemployable.

A March 2010 record reflects that the Veteran reported that he tried to work for a friend doing deliveries, but after two days he got into a verbal altercation with one of the supervisors.  

The Board also acknowledges the statement of the Veteran's spouse in which she stated that she has "put up with constant verbal abuse, and also physical abuse."  The Board finds that the clinical records made for treatment purposes are more credible than the statements of the Veteran's spouse made for compensation purposes.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The overwhelming majority of clinical records note that the Veteran was not a danger to himself or others.  A November 2007 VA record reflects that there is no prior history of violence and the risk of the Veteran harming himself and other people is considered "low."  Additional records also reflect a "low" risk of harm to himself or others (e.g. September 2005, February 2007, September 2007, May 2011).  Records dated in September and December 2009 reflect that his risk for harming himself or other people is "considered low to moderate, no prior attempts."  There is substantial clinical evidence which is against a finding of physical violence, or homicidal ideation (e.g. March 2003, December 2003, January 2004, April 2004, May 2004, July 2004, October 2005, January 2006, June 2006, February 2007, April 2008, February 2010, July 2010, March 2011, May 2011, August 2011, and October 2011 records).  While the Veteran has reported, on occasion, that he has had homicidal ideation, such a report is outweighed by the numerous other reports that he does not have homicidal ideation. 

With regard to spatial disorientation, the records consistently reflect that the Veteran was oriented.  (e.g. March 2003, July 2003, August 2003, October 2003, May 2005, March 2006, April 2006, October 2006, December 2007, April 2008, September 2009, February 2010, June 2010, November 2010, March 2011, July 2011.)

With regard to difficulty in adapting to stressful circumstances, as noted above, the  2004 record reflects that the Veteran is able to function at work.  (See January and February 2004 records.)  The Veteran indicated at his February 2006 RO hearing that he had retired from the Post Office the prior June as he could not handle the stress.  He went on to note, however, that he had retired "as soon as I had the time in."  (February 2006 hearing transcript, page 9.)  Thus, indicating that he did adapt to any stressful situations.  Moreover, the Veteran was able to function and care for his grandchildren despite the deaths of his mother and stepson, his grandson's possible expulsion from school, and his granddaughter's overdose.  He was able to obtain custody of four children, who were approximately age 10, 10, 12, and 13 when he obtained legal custody, and attend school events and church with them.

With regard to an inability to establish and maintain effective relationships, the record is against such a finding.  The record reflects that the Veteran maintained his employment until 2005, and has expressed difficulty finding work since then.  However, the Board notes that until the summer of  2005, he was able to maintain employment for two and a half decades until his retirement.  Thus, indicating he can maintain an effective work relationship. 

The record reflects that the Veteran has lived in a home with numerous adult children and grandchildren.  He reported in October 2003 that he "likes this and [it] doesn't cause him stress."  A June 2003 record reflects he was able to go to Florida on a vacation and "tolerate" a family reunion (June 2003).  The Board acknowledges the Veteran's statements that he is not able to get emotionally close to his grandchildren; nevertheless, he does live with them and help raise them.  The May 2003 record reflects that he reported that he "gets along okay with his wife"  

Records in 2004 reflect that the Veteran's mother had died.  The examiner noted that despite his problems, the Veteran felt that he was able to cope with his mother's death and be available to his family.  The Veteran reported that he had always been "very attentive" to his mother and had no regrets over her care.  The records further reflect that the Veteran reported that he avoids social activities, but is getting along better with his wife and family.  It was also noted that the Veteran had "re-connected on-line with an old army buddy."  Records also reflect that the Veteran felt that he was less irritable with children, felt happier, and felt less tense.  He still had PTSD symptoms of hypervigilance, poor sleep, restricted affect, and flashbacks. 

Records in 2005 reflect that the Veteran was in the process of gaining custody of four grandchildren.  It was noted that with medications, his mood has improved, but his anger is deeper.  The risk for harming self and other people was considered low.  Additional records reflect that the "child custody hearing went well and the veteran now has full custody of his grandchildren."  The Board finds the fact that the Veteran reported that he had a difficult two weeks preparing for a court case for full custody of his grandchildren at the same time he was dealing with the death of a buddy, and yet he won custody, is indicative that he has the ability to function in stressful situations, and importantly, the ability to establish and maintain effective relationships.

Records in 2006 reflect that the Veteran and his wife had "won full custody of their grandchildren".  The Veteran was internalizing his anger about the children's mother.  The Veteran testified that his grandchildren were ages 11, 11, 13, and 14.

Records in 2008 that the Veteran had a "fair" relationship with his wife, but did not sleep in the same bed with her due to his sleep disturbances.  (July 2008)  He also reported that he was having marital problems (October 2008) and was avoiding PTSD groups because they were too large.  The Veteran expressed that he felt like a failure because he was unable to show his family the affection and attention that he would like.  His anger and irritability continued to improve, but he endorsed paranoid, and believed that people were watching him and that someone will harm  him and his family.  His wife believed that he was having an affair due to the changes in his personality (e.g. being more laid back, lack of sex drive.)  Records reflect the opinion of the examiner that the Veteran was willing and able to accept his part in the marital problems, but that "it appears his wife has some issues of her own."  

Records in 2009 that the Veteran found holidays a difficult time due to crowds, but that he did try to shop for his family.  They reflect that he continued to yell less in his marriage, and spend more quiet time, which made his wife feel rejected.  The Veteran reported that his daughter and grandchildren were still living with them, "he loves them, and he is happy to have them."  (September 2009).  He also noted that it was "good in some ways" to have them live with him because "they are sweeties."  (August 2009).  He also used the social website "Face book."

Records in 2010 reflect that the Veteran took a relative to a Kent State pre-admission visit, had taken his granddaughter to the hospital after she over-dosed, had visited the grandson's school because he may get expelled, had serious issues in his marital relationship (wife asked him to leave, and wife possibly having borderline personality disorder), visited his brother for four days and had a nice time, and visited his old roommate from college.  

Records in 2011 reflect that the Veteran reported that his wife kicked him out of the home, but he had since returned.  He noted that his wife was drinking and he could not deal with it.  He also noted that his wife requested that he sleep in her bedroom, but he was too anxious and nervous to sleep.  He attended a basketball game for his grandson, but did not like the crowds.  The Veteran reported that medication and treatment with VA was helpful.  He was strongly considering traveling to visit his brother again.  He put flags on Veteran's graves with the help of the Boy Scouts, whom he was trying to teach about reverence.  He was appreciative of their help.  The records also reflect that the Veteran organized meeting places and meetings for Veterans support group.  He also spoke to, and planned to meet with someone he met on-line regarding Kent State and was looking forward to the meeting.  He took his grandchildren to scouts.  

The Board acknowledges the Veteran's statements that he was sad over not being able to hold his newest grandson, that he felt uncomfortable holding his granddaughter's hand, that he did not feel he could show affection, that he tended to isolate himself from his family, that he slept locked in his own room, and that he was having marital problems with his spouse.  However, the record, as a whole, reflects that the Veteran is able to maintain effective relationships.  He remains in contact with some of his siblings, and cares for his grandchildren.

With regard to psychosis (e.g. paranoia and/or hallucinations), the Board finds that the evidence of record is against persistent hallucinations or psychosis.  The Board acknowledges that the Veteran has been treated for psychotic features.  He has reported that he feels paranoid, as if people are watching him.  (See October 2008 record).  He was prescribed Abilify in November 2007 due to paranoia.  The records reflect that the Veteran has, on the vast majority of the numerous treatment appointments and examinations, denied hallucinations.  A March 2003 record by a psychology technician reflects that the Veteran had olfactory hallucinations of rotting dead bodies.  A September 2009 record reflects that if the Veteran sees something on the road, he will go back to make sure it is not a body, reminding him of Vietnam.  However, the majority of the records are against a finding of persistent hallucinations or paranoid beliefs (e.g. February 2010, September 2009, April 2010, July 2008, January 2009, July 2010, October 2011).  

The claims file includes numerous GAF scores for the Veteran.  The February 2012 JMR notes that the Board should adequately address "all of [the Veteran's] GAF scores."  The Board is not bound to assign a disability rating based upon GAF scores, but considers all of the evidence of record, to include the clinician's statements regarding the actual symptoms of the Veteran.  The Veteran's GAF score has been reported by VA clinicians as follows: 

March 2003		50
March 2003		45
March 2003		55
April 2005 		61
September 2005	55
September 2005	60
December 2005	55
February 2006	45
March 2006		48
March 2006		55
April 2006		55
April 2006		48
June 2006		60
July 2006		55
August 2006		55
September 2006	55
October 2006		50
November 2006	49
December 2006	50
February 2007	48
February 2007	49
June 2007		48
November 2007	55
December 2007	55
April 2008		55
July 2008		55
February 2009	55
April 2009 		45
May 2009		45
June 2009 		45
August 2009		55
August 2009  	48
August 2009		45
September 2009	45
December 2009	43
February 2010  	43
March 2010		50
March 2010		45
April 2010		45
December 2010  	44
December 2010  	48
January 2011   	48
February 2011  	52
February 2011	48
March 2011		48
May 2011		48
June 2011		48
July 2011		56
August 2011		50
September 2011	55
October 2011		55
January 2012		55
March 2012		55

A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Based in the GAF scores of record, the Board finds that a rating in excess of 50 percent is not warranted for any period on appeal prior to March 20, 2012.  While the GAF scores between 41 to 50 indicate serious symptoms, the clinical findings more closely approximate the criteria for a rating of 50 percent rather than 70 percent.  In addition, the GAF scores from 51 to 60 noted above, are consistent with the 50 percent rating.  The Board acknowledges that a private clinician, Dr. M.C., assigned a GAF score of 30 in December 2009.  The Board finds, for the reasons noted below, that the score has less probative weight than that of the examiners noted.

The claims file includes correspondence from Dr. M.C., dated in December 2009.  Dr. M.C. opined that there was overwhelming evidence that the Veteran had severe psychiatric illness, complete disability, and essentially completes impairment from day-to-day functioning.  The Board finds that the opinion of Dr. M.C. has little probative value for the reasons noted below.

Dr. M.C. stated that the Veteran has been "completely unable to handle" his profession with the postal service; however, the evidence reflects that the Veteran worked at the Post Office for more than 25 years.   

Dr. M.C. stated that May 2003 records reflect that the Veteran is noted to be prone to violence.  He also indicated that the Veteran has a "high level of violence", is "dangerous, violent, and potentially lethal".  The numerous clinical records do not support the findings of Dr. M.C.  The May 2003 record reflects that the Veteran denied any history of being aggressive or assaultive and reported that he has never had any worries or concerns about being physically abusive with his children, his grandchildren, or any other children or adults.  In addition, the subsequent VA records are negative for the Veteran assaulting anyone or being physically violent, and routinely note that his potential for harm was low until approximately 2009 when it was noted to be "low to moderate."  Correspondence from the past president of a National Association of Letter Carriers Branch reflects that the Veteran was "normally a calm person" and would lose his temper at times, but never was violent.  

Dr. M.C. notes that the Veteran is unable to manage any aspect of basic day-to-day functioning; however, he fails to note that the Veteran was employed until 2005, has been raising four grandchildren, grocery shopped for the family, did chores for the family, attended events for his grandchildren, was married for approximately three decades, and was the safety officer for the National Association of Letter Carriers Branch for more than 17 years, beginning in the late 1980s.  In that position, the Veteran was apparently responsible for monitoring the safety problems of the USPS.  As a union steward, he was also responsible for representing union members.  (See correspondence from A.H. dated in March 2011.)  

Dr. M.C. also notes that the Veteran had evidence of intermittent homicidal ideation and passive suicidal ideation with the formulation of a plan intermittently.  Such statements are not consistent with the numerous records noted above.  Although the Veteran testified at the 2006 hearing that he once thought about homicidal, and that he was violent, the overwhelming evidence reflects that he was not a danger to anyone.  There is no competent objective credible evidence of record which supports any allegations of physical violence against another person.  As noted above, the Board finds that the statements of the wife are less credible than those made by the Veteran, on numerous occasions, for treatment purposes.  The March 2010 VA examination report reflects that the Veteran had no recent history of legal problems, violence, or assualtiveness.  In addition, A.H., an individual who has known the Veteran for over thirty years, noted that the Veteran would often lose his temper, but observed that the Veteran did not engage in violent actions.

The Board has considered the Veteran's reported symptoms of alcohol use, withdrawal and isolation, lack of ability to show affection, sleep disturbances, emotional numbness, inability to finish tasks, irritability, verbal abuse, nightmares, intrusive thoughts, sleeping with weapons, anger issue to include physical violence, intrusive thoughts, depression, hygiene issues, suicidal ideation, hypervigilance, anxiety, and other symptoms noted in the records.  The entire record has been considered, even if each individual piece of evidence has not been specifically noted in this opinion.

The Board has also considered that the Veteran has attended church, traveled, visited family, been responsible for chores at home, maintained rental property, supervised his grandchildren, obtained custody of his grandchildren, participated in Memorial Day activities, organized Veterans support group meetings, socialized with a "buddy" once a week, corresponded with people on line, to include "Face book", has been alert and oriented, and has had adequate insight and judgment. 

For the reasons noted above, the Board finds that the Veteran's disability picture is not most nearly approximated by the next-higher 70 percent evaluation or a 100 percent evaluation.  Consequently, the Board finds that the currently assigned 50 percent evaluation throughout the rating period on appeal prior to March 20, 2012 appropriately reflects the clinically established impairment experienced by the Veteran.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at  54-56 (1990).


From March 20, 2012

In order to warrant a rating in excess of 70 percent for any time period on appeal, to include from March 20, 2012, the evidence would have to reflect total occupational and social impairment.  Such impairment may be shown by symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Board finds that the evidence of record is against such a finding. 

The claims file includes a March 2012 VA examination report.  It reflects that the Veteran reported a poor relationship with his wife and noted that he had considered divorce but finances prevent him from doing so.  He reported that he gets into conflicts with his wife and three teenaged grandchildren whom he is raising.  The Veteran reported that these relationships have gotten worse over the  past two years. He describes somewhat conflictual relationships with  his adult daughters - they come over frequently but he leaves the room  after a bit as he cannot tolerate being around them.  The Veteran reported that he sees his siblings, but speaks frequently to a brother.  The Veteran further reported having one friend whom he sees twice a month.  The Veteran reported recurrent and distressing recollections of Vietnam, recurrent distressing dreams of Vietnam, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external  cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic 

The traumatic event was persistently re-experienced by efforts to avoid thoughts, feelings or conversations associated with it, an inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant  activities, feeling of detachment or estrangement from others, restricted range of affect (e.g., unable to have loving feelings), and a sense of a foreshortened future. 

The Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social  relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, neglect of personal appearance and hygiene  

Other symptoms attributable to PTSD were noted to be guilt about acts in combat in Vietnam, low energy, feelings of  worthlessness and guilt, thoughts of death, very low motivation, and suicidal ideation without intent.

The examiner noted that the Veteran appeared quite depressed.  The examiner stated as follows:

He is highly irritable and has considerable conflict with his wife, adult children and the teenaged children he is raising. He appears to enjoy groups of Vietnam veterans and reported doing well as a letter carrier when out on his own, however he had considerable difficulty at the post office when he had to interact with others and reports that it was these conflicts that caused him to leave.  He has recently gotten into arguments that have led to the police being called.  He has broken property in his home in the context of conflict with family members.  In addition to interpersonal issues, he has poor self-care.  He is fairly unkempt - he arrived at the interview wearing a sloppily buttoned shirt and dirty short pants.  He notes that he will often not bathe until family members comment on his odor and notes that he often doesn't brush his teeth and also procrastinates on paying his bills and thus obtains late fees.  He also reports that he often forgets to complete tasks even with lists of things to do and this is one of the things that causes conflict  with his wife.  He has nightly images of a Vietnamese man he had to shoot at close range, these make it difficult for him to sleep and also has daily nightmares of the battle in which this occurred. He reports that he used to use alcohol and drugs to avoid thoughts of Vietnam but now takes prescribed lorazepam, uses breathing exercises or goes into his room which  is described as a "bunker" when upset.  He used to have a number of hobbies and had many plans for retirement but has not been able to do anything.  His primary emotion is anger.  He is highly hypervigilant and does not want to lose this completely.  [The Veteran] appears to have gained some benefit from therapy and has been upset by the discontinuation of some of the groups he used to attend.  He continues to be quite impaired.  [The Veteran]'s depressive symptoms appear to have worsened since the last exam at which point he did not meet criteria for major depression.  It is possible that his increase in depression is at least partially related to the arthralgia the veteran appears to have developed as a side effect of taking statin drugs to control his cholesterol.  These side effects likely contribute to his low energy and may be affecting his concentration and likely have worsened his depression.  If his arthralgia symptoms clear over time with the discontinuation of the statin drug and his depression improves it would lend support to this.  In addition, the veteran notes that many of his friends from Vietnam have been diagnosed with or have recently died of cancer, this and his concern that it is due to agent  orange exposure may also be contributing to his increase in depression.  It is also quite possible that his increase in irritability and associated decline in interpersonal functioning is also affecting his depression.  As these things are all happening at once it is currently impossible to  disentangle their effects.  In terms of unemployability, the veteran has many interpersonal deficits associated with his PTSD that would clearly impact his ability to either work with others or the public.  However, he appears to engage well in groups of Vietnam Veterans.  Currently his memory and concentration appear poor (these are likely related to both PTSD and depression, the  effects of which are hard to disentangle) and he reports that even with lists he forgets to complete tasks that his wife assigns.  He is currently thinking about engaging in some volunteer work but worries that he will do something wrong or make someone angry.  On testing the veteran scored in the severe range for anxiety on the BAI, in the severe range for depression on the BDI2, well above the  cut-off for PTSD on the PCL and more than a standard deviation above the mean for the PTSD group on the Mississippi scale.  His scores on the Mississippi scale were also more than a standard deviation higher than his  most recent testing in 2006 indicating a significant worsening of  symptoms.  His response to the TSI (Trauma Symptom Inventory) produced a highly elevated profile with clinically significant scores on almost all scales.  Although he endorsed a high number of atypical symptoms suggesting he may have been attempting to appear more impaired than he is, the level of atypical symptoms endorsed was not so high as to make the profile invalid.  

The examiner assigned a GAF score of 45.  

An April 2012 record reflects that the Veteran had recently driven to Florida to attend a wedding with a nephew.  The Veteran was alert, his mood appeared more sad and less irritable than typical.  His thoughts were logical, his speech was clear and coherent.  The Veteran reported no suicidal or homicidal ideation.  He had fair grooming and hygiene and fair eye contact.  

A June 2012 VA record reflects that the Veteran had difficulty with Memorial Day, but enjoys putting the flags and crosses on the headstones, although he was angry over how veterans were treated.  The Veteran was alert, and his mood appeared slightly depressed/annoyed with congruent affect.  His thoughts were logical, his speech was slow and coherent, he did not endorse suicidal or homicidal ideation, he had fair grooming and hygiene, and he had fair eye contact.  No psychotic indicators or gross cognitive impairment was found.  The examiner noted that the risk for harming self and other people was considered low, there had been no prior attempts, and the Veteran was future oriented.   

August 2012 records reflect that the Veteran was casually dressed and groomed.  He related and interacted appropriately.   His speech was clear, coherent and made sense.  It was normal in speed.  The Veteran's mood was dysphoric, and his affect blunted.  No hallucinations and delusions were elicited.  He was alert and oriented.  His judgment was not impaired and his insight was "okay", but limited.  One record reflects that the Veteran ha suicidal thoughts, but that he did not dwell on his suicidal thoughts and found that the Olympics were "very helpful" in distracting him from all his stressors.   

GAF scores of 55 were assigned in June 2012 and August 2012.

The evidence of record is against a finding that the Veteran has total occupational and social impairment.  While he has been shown to be depressed, have some memory loss, impaired hygiene, irritability, anxiety, hypervigilance, avoidance and difficulty sleeping, the competent, credible, objective evidence of record is against a finding that he has gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The March 2012 VA examiner considered whether the Veteran had the above noted symptoms and found that he did not. 

The Veteran's attorney asserts that the Veteran's symptoms warrant a 100 percent evaluation since March 25, 2003.  The Board finds, based on record as a whole, that the overwhelming evidence is against a finding that the Veteran's PTSD causes total occupational and social impairment.  His employment through 2005, his raising of his grandchildren (to include doing the chores such as shopping and cooking), his organizing of Veteran's group meetings, his traveling and attendance at a wedding, church services, support group meetings, school meetings for his grandchildren, and a civil trial, is all evidence against a finding of total and social impairment.  Despite the contentions of the attorney, the Board finds that the Veteran has not consistently shown violent and grossly inappropriate behavior.  While the Veteran may have kicked in a bedroom door, and argued with neighbors, family members, and a store clerk, he has not been shown by competent credible objective evidence to have physically assaulted anyone, or been a consistent threat to himself or anyone else.  In addition, while the Veteran may have had suicidal ideation on occasion, the vast majority of the time, he did not have suicidal or homicidal ideation.  

The Board acknowledges that the Veteran has been granted TDIU effective from March 2012; however, TDIU considers employment ability only, and not an inability to function on a social level, as does DC 9411.  The evidence of record, as a whole, does not reflect that the Veteran has total occupation and social impairment due to his PTSD. 

In conclusion, the Board finds that the Veteran's disability picture is not most nearly approximated by the next-higher 100 percent evaluation.  Consequently, the Board finds that the currently assigned 70 percent evaluation appropriately reflects the clinically established impairment experienced by the Veteran from March 20, 2012.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The rating criteria consider the Veteran's reported symptoms, to include sleep disturbances, irritability, and mood disturbances.  The Board acknowledges the evidence, to include the Veteran's statements that he had difficulty at work and was only able to be employed as the post office because he was a letter carrier, which enabled him to work alone.  The Board also acknowledges that the Veteran has been unemployed since 2005.  The Board finds that the rating criteria encompass the problems noted by the Veteran.  The possible ratings are based on the Veteran's occupational and social functioning, regardless of whether the Veteran's specific symptoms are listed in the rating criteria.  The Board has considered all of the Veteran's reported symptoms in determining his social and occupational functioning.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.   

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  
 
The Veteran has asserted that he has been unable to work since his retirement in June 2005.  During the pendency of the Veteran's appeal, he filed a claim for TDIU, which was granted by the RO in an August 2012 rating decision, with an effective date of March 20, 2012.  

The Veteran is service-connected for PTSD evaluated as 50 percent disabling prior to March 20, 2012, and as 70 percent disabling from March 20, 2012.  He has reported six years of college education with a degree in fine arts, and more than 25 years experience with the postal service.  As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a) states that disabilities of both lower extremities will be considered as one disability. 

The Veteran does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) prior to March 20, 2012, the effective date of his 70 percent evaluation for PTSD and his effective date for grant of TDIU.  The Board has considered whether the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b) for the period prior to March 20, 2012.  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disabilities, not whether the Veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Despite the contentions of the Veteran, the evidence of record does not support a finding that the Veteran was incapable of substantial gainful employment prior to March 20, 2012.  

Initially, the Board notes that the 2003 treatment record reflects that the Veteran was gainfully employed by the Post Office but was temporarily not working due to a (shoulder) surgery.)  It was further noted that for the "the most part likes" his job as a letter carrier.  (See March 2003 VA records)  An October 2003 record reflects that the Veteran had just come from "fixing up rental property."  A November 2003 record reflects that he is functioning at work when not too dizzy from Wellbutrin medicine to which he had recently switched, and he had since been taking off of it.  A January 2004 treatment record reflects that the Veteran is "able to function at work and home."  It was further noted that the Veteran "does feel less irritable and can function at work."  A February 2004 treatment record reflects that the Veteran was "able to function well at work."

There are numerous records, as noted above, detailing the Veteran's symptoms.  The Board has considered all of the records, but to avoid repeating the above noted records extensively, the Board will highlight the VA examination reports where applicable.

The April 2005 VA examination report reflects that the Veteran reported having insomnia, frequent recurring thoughts and dreams of Vietnam, avoidance of stimuli associated with his trauma, and feelings of detachment and estrangement from others.  He also complained of irritability and difficulty concentrating.  However, he said he was not experiencing hypervigilance, and only had a mild startle response to loud noises.  The Veteran reported that he works full-time as a letter carrier and that he works on his own for the majority of the time.  He reported that he had tried to work in management but could not handle it, and returned to being a letter carrier.  The examiner assigned a GAF score of 61, and noted only mild PTSD symptoms.  The Veteran was alert, oriented, and did not report thoughts of wanted to harm himself or others.  He also had no history of delusions or hallucinations.  

The Veteran testified that he retired from the post office in June 2005.  He testified that he could not handle the stress, and that he retired as soon as he was able to do so.  (See hearing transcript, page 6).  His retirement was based on longevity of service, rather than a disability.  (See hearing transcript, page 9.)  The Veteran further testified that he could work if he were given a job where he could work on an individual basis.  (See hearing transcript page 10.)

The July 2006 VA examination report reflects that since the Veteran had retired from the post office, he has tried to keep busy by buying and selling things on eBay, spending time on the computer, and doing more art work, but found that he lacked the motivation to do things.  It was noted that he did much of the grocery shopping and cooking at home.  The examiner assigned a GAF score of 55.

VA examinations for compensation purposes were not obtained in 2007, 2008, and 2009; however, the numerous clinical records reflect that, in 2007, the Veteran had a GAF score range of 48 to 55.  Records in 2008 show a GAF score of 55.  Records in 2009 show a GAF score range of 43 to 55.  As noted above, the Board finds that the GAF score of 30 by the private examiner is not adequately supported by the record as a whole, and is less probative than the numerous other GAF scores, many of which were made for treatment purposes.

The March 2010 VA examination report reflects that the Veteran's symptoms would likely cause moderate to high moderate work inefficiency and lack of productivity, for example he was quite distractible with intrusive memories of Vietnam.  The amount of avoidance of social contact and confrontation would likely interfere moderately to severely with his ability to interact effectively.  His ability to maintain a logical thinking process appeared adequate and would not likely impact his social or vocational functioning,  He had some moderate to moderately high reduction in his ability to adapt to stressful circumstances such as workplace, in thought processes, delusions, or hallucinations.  Notably, the examiner did not find that the Veteran was unable to secure or follow a substantially gainful occupation.  A GAF score of 50 was assigned.  The examiner noted that the Veteran had not worked since 2005 because he has helped out at home with chores and watching his grandchildren.  It was noted that he helped with cooking, cleaning, house repairs, and managing the money.  It was noted that he liked to do artwork, go for walks in the woods, walk the dogs, play drums, write, and work on the computer for entertainment.  He had a couple of friends, and tried to take the children to church.  

An April 2010 record reflects that the Veteran tried to work for a friend doing deliveries for a roofing company and worked for two days before getting into a verbal altercation with one of the supervisors.  The Veteran also reported that he had arthritis in his shoulder and knees, but was able to do short light physical and mental activities during the day.

Records in 2011 reflect a GAF score range of 48 to 56.  Records in 2012, prior to March 20, 2012, reflect a GAF score of 55.

While the GAF scores note serious impairment and moderate impairment in social and occupation functioning, they do not represent that the Veteran is precluded from substantial gainful employment due to his PTSD.  The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment since 2005 is not synonymous with an inability to maintain substantial gainful employment at other occupations.  He has shown that he is capable of work that does not require substantial interaction with other individuals.  Not only has he been responsible, in part, for caring for his extended family, but he is not precluded from physical labor.  The evidence is against a finding that the Veteran is precluded from jobs which may require little interaction with others.  The evidence of record is against a finding that the Veteran is unemployable due to his service-connected disability. 

The claims file includes correspondence date din January 2009, from a readjustment counseling therapist, M.R.  She states that she treated the Veteran from 2005 to 2008.  She noted that the Veteran has intrusive thoughts and daydreams which interfere with his ability to work a traditional or part-time job.  She also noted that he has difficulty managing stress in interpersonal situations and frequently has had outbursts of anger.  She stated that these episodes significantly question the Veteran's ability to work in occupations that involved customer service or groups of people, and that therefore, it is more likely than not that the Veteran is unemployable.  The Board find that the opinion of M.R.is not sufficient to warrant entitlement to TDIU.  She notes that the Veteran is unemployable because of his difficulty working in occupations which involve customer service or groups of people; however, she provides an inadequate rationale as to why he is unable to be substantially gainfully employed in a different occupation (i.e. one that does not involved working with customers or groups of people.)  While the Veteran may have intrusive thoughts or daydreams, the record does not reflect that these are of such a lengthy duration as to exclude his ability to work.  In addition, the records reflect that during treatment with M.R., the Veteran had GAF scores between 45 and 60, which are not indicative of an inability to maintain substantial gainful employment.  

The claims file also includes a September 2009 statement from a licensed social worker, J. U.  She states that the Veteran participates in individual psychotherapy, PTSD group psychotherapy, and anger management group.  She reported that the Veteran has reported that he has ongoing struggles with survivor guilt and other symptoms of PTSD which negatively affect his interactions with others.  The Veteran further reported to her that intrusive thoughts interfered with his ability to maintain employment and frequent angry outbursts have created problems in his interpersonal relationships.  She opined that the Veteran will continue to need supportive therapy.  She did not opine that the Veteran was unable to be gainfully employed in an occupation that did not involve frequent interaction with others.

As discussed above, the Board finds that the opinion of Dr. M.C. is not probative.

The preponderance of the evidence is against the Veteran's contention that his service-connected disability is of such severity, prior to March 20, 2012, as to preclude his participation in substantially gainful employment consistent with his education and occupational experience.  The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Referral of the TDIU claim for extraschedular consideration is not wrranted. 


ORDER

Entitlement to an initial staged rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 25, 2003 through March 19, 2012 is denied.

Entitlement to an initial staged rating in excess of 70 percent for PTSD from March 20, 2012 is denied.

Entitlement to a total rating based on individual unemployability due to service-connected disability prior to March 20, 2012 is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


